Name: 1999/151/EC: Commission Decision of 10 February 1999 on the clearance of the accounts of Greece and Spain in respect of expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 1997 financial year and amending Decision 98/324/EC (notified under document number C(1999) 215) (Only the Spanish and Greek versions are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  budget; NA;  EU finance;  accounting
 Date Published: 1999-02-25

 Avis juridique important|31999D01511999/151/EC: Commission Decision of 10 February 1999 on the clearance of the accounts of Greece and Spain in respect of expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 1997 financial year and amending Decision 98/324/EC (notified under document number C(1999) 215) (Only the Spanish and Greek versions are authentic) Official Journal L 049 , 25/02/1999 P. 0042 - 0045COMMISSION DECISION of 10 February 1999 on the clearance of the accounts of Greece and Spain in respect of expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 1997 financial year and amending Decision 98/324/EC (notified under document number C(1999) 215) (Only the Spanish and Greek versions are authentic) (1999/151/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EC) No 1287/95 (2), and in particular Article 5(2)(b) thereof,After consulting the Fund Committee,(1) Whereas, with regard to the third subparagraph of Article 7(1) of Commission Regulation (EC) No 296/96 of 16 February 1996 on data to be forwarded by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and repealing Regulation (EEC) No 2776/88 (3), as last amended by Regulation (EC) No 2236/98 (4), account is taken for the 1997 financial year of expenditure incurred by the Member States between 16 October 1996 and 15 October 1997;(2) Whereas the accounts of three paying agencies in Spain concerning expenditure financed by the EAGGF Guarantee Section for the 1997 financial year which could not be cleared by Decision 98/324/EC (5) were disjoined from that Decision; for those paying agencies, the annual accounts and the accompanying documents now permit the Commission to take a decision on the veracity, completences, and accuracy of the accounts submitted;(3) Whereas a reduction for Greece for milk levies not yet repaid to the Fund, made as part of the reductions and suspensions of advances for the 1997 financial year, was not taken into account in Decision 98/324/EC; whereas that omission now needs to be rectified in order to prevent any prejudice to the Fund;(4) Whereas a reduction was made in Decision 98/324/EC for Spain for transport costs in the food aid programme; whereas following receipt of further justification, that amount can now be accepted for funding;(5) Whereas the second subparagraph of Article 7(1) of Commission Regulation (EC) No 1663/95 (6), as amended by Regulation (EC) No 896/97 (7), lays down that the amounts which are recoverable from, or payable to, each Member State are to be deducted from, or added to, advances against expenditure from the second month following that in which the accounts clearance decision is taken;(6) Whereas, in accordance with the third subparagraph of Article 5(2)(b) of Regulation (EEC) No 729/70 and Article 7(1) of Regulation (EC) No 1663/95, this Decision, adopted on the basis of accounting information, does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules,HAS ADOPTED THIS DECISION:Article 1 The accounts of three paying agencies in Spain concerning expenditure financed by the EAGGF Guarantee Section in respect of the 1997 financial year are cleared as shown in Annex I.Article 2 The parts of Annex III of Decision 98/324/EC relating to Greece and Spain are replaced by Annex II to this Decision.The amounts recoverable from or payable to those Member States pursuant to this clearance of accounts are shown in Annex II.Article 3 This Decision is addressed to the Hellenic Republic and the Kingdom of Spain.Done at Brussels, 10 February 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 94, 28. 4. 1970, p. 13.(2) OJ L 125, 8. 6. 1995, p. 1.(3) OJ L 39, 17. 2. 1996, p. 5.(4) OJ L 281, 17. 10. 1998, p. 9.(5) OJ L 141, 13. 5. 1998, p. 38.(6) OJ L 158, 8. 7. 1995, p. 6.(7) OJ L 128, 21. 5. 1997, p. 8.ANNEX I >TABLE>ANNEX II >TABLE>